United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 10-1878
                                ___________

Carl Edward Willis,                    *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the Western
                                       * District of Arkansas.
Sebastian County Sheriff Frank         *
Atkinson; Moulder, Guard, Sebastian * [UNPUBLISHED]
County Detention Center; Detention     *
Deputy Jacob Fink, Guard, Sebastian    *
County Detention Center; Restine,      *
Guard, Sebastian County Detention      *
Center; Officer Paul, Night            *
Supervisor, Sebastian County           *
Detention Center; Lt. Jackson,         *
Assistant Jail Administrator           *
Sebastian County Detention Center;     *
Capt Conger, Jail Administrator;       *
Guard Reilly; Guard Dutton; Crystal    *
Reed; Anita Bass,                      *
                                       *
             Appellees.                *
                                  ___________

                           Submitted: February 3, 2011
                               Filed: February 14, 2011
                               ___________

Before MELLOY, GRUENDER, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.
       Inmate Carl Edward Willis appeals the district court’s1 dismissal of his 42
U.S.C. § 1983 action following an evidentiary hearing. As to the claims Willis has
not abandoned on appeal, see Griffith v. City of Des Moines, 387 F.3d 733, 739 (8th
Cir. 2004), and that warrant our review, see Meyers v. Starke, 420 F. 3d 738, 743 (8th
Cir. 2005) (to be reviewable, issue must be presented in brief with some specificity),
we have carefully reviewed the record and considered Willis’s arguments for reversal.
We conclude that the claims at issue on appeal were properly dismissed following the
evidentiary hearing. See Choate v. Lockhart, 7 F.3d 1370, 1373 & n.1 (8th Cir. 1993)
(standard of review).2 Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas, adopting the report and recommendations of the
Honorable James R. Marschewski, United States Magistrate Judge for the Western
District of Arkansas.
      2
      We note that early in the case Willis’s motion for a jury trial was denied as
untimely, a ruling Willis does not challenge on appeal.

                                         -2-